—Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.), rendered March 25, 1997, convicting defendant, after a jury trial, of burglary in the first degree and robbery in the first degree, and sentencing him to concurrent terms of 6 to 18 years, unanimously affirmed.
Defendant failed to preserve his contention that an eyewitness’s in-court identification should have been precluded due to the prosecution’s failure to provide proper notice under CPL 710.30 (1) (b) of a prior lineup identification and we decline to review it in the interest of justice. Were we to review this claim, we would find that the admission of the identification was harmless in light of the overwhelming evidence of defendant’s guilt. Concur—Sullivan, J. P., Tom, Mazzarelli, Wallach and Rubin, JJ.